' department of the treasury internal_revenue_service commerce dallas texas may person to contact identification_number contact telephone number uil release number release date f24 org address legend org name of organization date xx address address of org dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code _ our adverse determination was made for the following reasons organization's facilities and common areas maintained by the association are not open to the general_public but rather restricted to or primarily for the benefit of its members the org fails to meet the requirement for exemption under sec_501 and sec_1 c -1 of the income_tax regulations which states an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the community as a result of a recent audit of your organization's activities and form_990 for the period ended december 20xx the operation is organized and operating solely as a homeowner's association for the mutual benefit of its members which do not qualify for exempt status under sec_501 c based on the above we are revoking your organization's exemption from federal_income_tax under sec_501 of the internal_revenue_code effective january 20xx you are required to file federal_income_tax returns on form 1120-h these returns should be filed with the appropriate service_center for all years beginning after december 20xx you have executed the form_6018 agreeing to this revocation you are required to file form 1120-h u s_corporation income_tax return form 1120-h must be filed by the 15‘ day of the third month after the end of your annual_accounting_period a penalty of dollar_figure a day is charged when a return is filed late unless there is reasonable_cause for the delay however the maximum penalty charged cannot exceed dollar_figure or percent of your gross_receipts for the year whichever is less this penalty may also be charged if a return is not complete so please be sure your return is complete before you file it you have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by writing to internal_revenue_service taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely marsha a ramirez director eo examinations department of the treasury internal_revenue_service government entities oivision date legend org name of org address address of org date date of org org address taxpayer_identification_number form tax_year s ended december 20xx person to contact id number contact numbers telephone fax certified mail - return receipt requested dear ' we have enclosed a copy of our report of examination explaining why we believe an adjustment of your organization's exempt status is necessary if you do not agree with our position you may appeal your case the enclosed publication the examination process explains how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process if you request a conference we will forward your written_statement of protest to the appeals_office and they will contact you for your convenience an envelope is enclosed if you and appeals do not agree on some or all of the issues after your appeals_conference or if you do not request an appeals_conference you may file suit in united_states tax_court the united_states court of federal claims or united_states district_court after satisfying procedural and jurisdictional requirements as described in publication letter catalog number 34801v you may also request that we refer this matter for technical_advice as explained in publication exempt_organization appeal procedures for unagreed issues if a determination_letter is issued to you based on technical_advice no further administrative appeal is available to you within the irs on the issue that was the subject of the technical_advice if you accept our findings please sign and return the enclosed form_6018 consent to proposed adverse action we will then send you a final letter modifying or revoking exempt status if we do not hear from you within days from the date of this letter we will process your case on the basis of the recommendations shown in the report of examination and this letter will become final in that event you will be required to file federal_income_tax returns for the tax period s shown above file these returns with the ogden service_center within days from the date of this letter unless a request for an extension of time is granted file returns for later tax years with the appropriate service_center indicated in the instructions for those returns you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service taxpayer_advocate if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you letter catalog number 34801v thank you for your cooperation enclosures publication publication form report of examination envelope sincerely marsha a ramirez director eo examinations letter catalog number 34801v department of the treasury- internal_revenue_service form 886a name of taxpayer org explanation of items schedule no or exhibit l year period ended 20xx12 legend org name of organization state - name of state date xx issue whether the org qualifies for exemption under sec_501 revenue code of of the internal facts the org was incorporated in the state on januaty 19xx the articles of incorporation include the development's rules regarding what owners can or cannot do while living there community rules include animal restrictions insurance coverage and utility information the community is comprised of homes all owners ate tequited to be membets of the association and pay monthly dues of dollar_figure as stated in the declaration of covenants conditions and restrictions the organization has the power duty and responsibility of maintaining and administering the common properties and collecting and disbursing the assessments and chatges the association also has the right to administer and enforce the covenants and restrictions the common properties shall mean and refer to those areas devoted to the common use and enjoyment of the owners and include the following those certain landscaping improvements plantings screening walls fencing sprinlder systems and recreational facilities to be placed as shown on the plat for each phase the association provides maintenance and improvements to the common ateas in the development including the swimming pool security lights trees and roads the association is responsible for maintaining the common ateas to ensure compliance with the city ordinances residents are responsible for the upkeep of the exterior of their homes the swimming pool and common ateas ate not open to the general_public the association conducts meetings to discuss the safety and repairs of the common ateas the association publishes a newsletter to inform members of upcoming or proposed maintenance projects and to address any concerns voiced by residents the newsletters ate distributed to the members most of the association's receipts have been from membership dues transfer fees and interest law sec_501 of the internal_revenue_code_of_1986 provides for exemption from federal_income_tax of civic leagues or organizations not organized for profit but operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 of the income_tax regulations provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in form 886a department of the treastuy- internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended mxx12 org promoting in some way the common good and general ‘welfare of the community le for the purposes of bringing about civic betterment and social improvements in revrul_74_17 1974_1_cb_130 jan the service held that a organization formed by the unit owners of a condominium housing ptoject to provide for the management maintenance and cate of the common ateas of the ptoject as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code in revrul_74_99 1974_1_cb_131 jan the service held that a homeowners_association to qualify for exemption under sec_501 of the code must setve a community which bears a reasonable recognizable relationship to an atea otdinatily identified as governmental it must not conduct activities directed to the exterior maintenance of private residences and the common areas or facilities it owns and maintains must be for the use and enjoyment of the general_public in 305_f2d_814 it was held that a corporation that provided housing on a cooperative basis lacked the necessaty requirements of an otganization described in sec_501 of the code the court held the operation to be a private self-help enterprise with only an incidental benefit to the community as a whole the coutt also held that the organization is operated ptimarily for the private benefit of members and any benefits to the community are not sufficient to meet the requitement of the regulation that the organization be operated ptimarily for the common good and general welfate of the people of the community government's position based on the applicable law and facts the org is not operating ptimarily for social welfare within the meaning of sec_501 a if it restricts access by the general_public to its common areas such as recreational facilities streets sidewalks and green areas the homeowner's association is opetating primarily for the mutual benefit of its members taxpayer's position org agtees to the revocation of its exempt status from as otganization described in sec_501 the proposed effective date of the revocation is january 20xx conclusion although org was gtanted exemption as an organization described in the intemal revenue code sec_501 it is obvious that the facilities and common ateas maintained by the association are not open to the general_public but rather testticted to or primarily for the benefit of its members this otganization does not qualify for exemption under sec_501 c of the intemal department of the treasury- internal_revenue_service form_886 a name of taxpayer explanation of items org schedule no or exhibit year period ended - 20xx12 revenué code of because it is not promoting social welfare within the meaning of the irc regulations since you will no longer be an exempt_organization you will be required to file federal_income_tax returns on form 1120-h u s income_tax return for homeowners associations forms 1120-h should be filed for years ended december 20xx and subsequent years form s86- al department of the treasury - internal revenue - -rev service page
